NUMBER 13-17-00589-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

ASI AVIATION, LLC, AIRCRAFT CHARTER
MANAGEMENT SERVICES, LLC, JUSTIN
SMITH, JG GP LLC, T & T AIR LLC, AND
CSG AVIATION,                                                         Appellants,

                                         v.

ARNOLD & ITKIN LLP,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
 Before Chief Justices Valdez and Justices Contreras and Benavides
           Memorandum Opinion by Chief Justice Valdez

      On September 28, 2017, appellants, ASI Aviation, LLC, Aircraft Charter

Management Services, LLC, Justin Smith, JG GP LLC, T & T Air LLC, AND CSG Aviation,

LLC, perfected an appeal from a judgment rendered against them in favor of appellee,
Arnold & Itkin LLP. On November 13, 2017, the Clerk of this Court notified appellants

that the filing fee of $205 for filing their notice of appeal was delinquent. The Clerk of

this Court notified appellants of this defect so that steps could be taken to correct the

defect, if it could be done. Appellants were advised that if the defect was not corrected

within ten days, the appeal would be dismissed for want of prosecution. See TEX. R.

APP. P. 42.3(c). On November 30, 2017, the Clerk of this Court notified appellants that

the clerk’s record in the above cause was originally due on July 29, 2017, and that the

deputy district clerk, Nora Gonzalez, had notified this Court that appellants failed to make

arrangements for payment of the clerk’s record.                  The Clerk of this Court notified

appellants of this defect so that steps could be taken to correct the defect, if it could be

done. See TEX. R. APP. P. 37.3, 42.3(b),(c). Appellants were advised that, if the defect

was not corrected within ten days from the date of receipt of this notice, the appeal would

be dismissed for want of prosecution. Appellants have failed to pay the filing fee and

have failed to make arrangements to pay for the Clerk’s record in this cause. 1

Accordingly, the appeal is DISMISSED FOR WANT OF PROSECUTION. See TEX. R.

APP. P. 42.3(b), (c).


                                                                 /s/ Rogelio Valdez __
                                                                 ROGELIO VALDEZ
                                                                 Chief Justice


Delivered and filed the
25th day of January, 2018.

        1On December 18, 2017, appellants’ attorney informed this Court that appellants no longer wish
to pursue an appeal in this cause and that a motion to dismiss would be filed. This Court has not received
such motion.

                                                    2